PARKER, Circuit Judge,
dissenting:
I believe that the district court was correct to grant defendants-appellees City of Middle-town (the “City”), Joseph DeStephano, its Mayor, and Alfred Fusco, its Commissioner of Public Works (collectively “Defendants”) summary judgment on the civil rights and Fair Housing Act (“FHA”) claims brought by plaintiffs-appellants Stephen Catanzaro, Warren Kautz, and Rashon Lai (collectively “Plaintiffs”). Plaintiffs’ claims are based on the demolition by the Defendants of two buildings owned by Catanzaro (the “Build*97ings”), which had been damaged by an automobile accident. Accordingly, I respectfully dissent.
Plaintiffs’ first claim is based on 42 U.S.C. § 1983, and is that Defendants’ actions deprived Plaintiffs of property without due process of law, in violation of the Fifth and Fourteenth Amendments. Plaintiffs make this claim as both a procedural and a substantive due process violation.
The analysis of the procedural due process claim begins with Parrott v. Taylor, 451 U.S. 527, 101 S.Ct. 1908, 68 L.Ed.2d 420 (1981). Parrott holds that although notice and a predeprivation hearing are generally required, in certain circumstances, the lack of such predeprivation process will not offend the constitutional guarantee of due process, provided there is sufficient postdeprivation process. Id. at 538. “[E]ither the necessity of quick action by the State or the impracticality of providing any meaningful predeprivation process, when coupled with the availability of some meaningful means by which to assess the propriety of the State’s action at some time after the initial taking, can satisfy the requirements of procedural due process.” Id. at 539.
The question in this case is whether the Parrott exception applies, and is thus whether there was an emergency, and whether adequate postdeprivation remedies were available. In Hodel v. Virginia Surface Mining & Reclamation Ass’n, 452 U.S. 264 (1981), the Supreme Court considered the constitutionality of an emergency procedure which allowed the Secretary of the Interior, acting through government inspectors, to order the immediate cessation of mining activities when an inspector perceived an immediate danger to public safety. The Court held that “[t]he relevant inquiry is not whether a cessation order should have been issued in a particular case, but whether the statutory procedure itself is incapable of affording due process.” Id. at 302, 101 S.Ct. at 2374.
In finding the procedure constitutional, the Court specifically noted that the procedure afforded the inspectors discretion to determine whether or not there was an emergency, and that this discretion, even coupled with the inherent possibility of its misapplication, did not offend due process: “the possibility of administrative error, inheres in any regulatory program; statutory programs authorizing emergency administrative action prior to a hearing are no exception.” Id. The Court then quoted from Ewing v. Mytinger & Casselberry, Inc., 339 U.S. 594, 599, 70 S.Ct. 870, 872, 94 L.Ed. 1088 (1950):
Discretion of any official may be abused. Yet it is not a requirement of due process that there be judicial inquiry before discretion may be exercised. It is sufficient, where only property rights are concerned, that there is at some stage an opportunity for a hearing and a judicial determination.
Hodel, 452 U.S. at 303, 101 S.Ct. at 2374. The Court did note, however, that this discretion is not absolute, and stated that “if a pattern of abuse and arbitrary action were discernable from review of an agency’s administration of a summary procedure,” the application of the procedure may be unconstitutional. Id. at 302 n. 46, 101 S.Ct. at 2374 n. 46.
Although Plaintiffs in this case do not contest the -constitutionality of the emergency demolition procedure invoked by the Defendants in ordering the demolition of the Buildings, and instead question whether that procedure was properly invoked, the application of the principles of Hodel to the Plaintiffs’ claim nevertheless must be considered. In determining whether Defendants, in the person of Fusco, properly invoked the emergency procedure, Hodel directs us to accord the decision to invoke the procedure some deference, and not to engage in a hindsight analysis of whether the damage to the Buildings actually created an immediate danger to the public. Under Hodel, the due process guarantee is offended only when an emergency procedure is invoked in an abusive and arbitrary manner; therefore, there is no constitutional violation unless the decision to invoke the emergency procedure amounts to an abuse of the constitutionally afforded discretion. See Hodel, 452 U.S. at 302-03, 101 S.Ct. at 2373-74.1
*98The Ninth Circuit has implicitly adopted a similar analysis, and affords some deference to officials charged with making a decision on whether or not to invoke an emergency procedure. See Armendariz v. Penman, 31 F.3d 860, 866 (9th Cir.1994) (holding that the rationale for permitting emergency deprivations does not apply “where the officials know no emergency exists, or where they act with reckless disregard of the actual circumstances”), vacated in part on other grounds, 75 F.3d 1311 (9th Cir.1996) (en banc). As noted by the majority, the Sixth Circuit has gone even farther, holding, in a ease almost factually identical to this one, that where the emergency procedure itself is not challenged on a constitutional basis, the question whether or not the official made the correct decision in invoking that procedure is not of constitutional significance. Harris v. City of Akron, 20 F.3d 1396, 1404-05 (6th Cir.1994).
I emphasize that I do not mean to suggest that the government may simply avoid affording due process to citizens by arbitrarily invoking emergency procedures; Hodel clearly declares such actions unconstitutional. Rather, I believe that where there is competent evidence allowing the official to reasonably believe that an emergency does in fact exist, or that affording predeprivation process would be otherwise impractical, the discretionary invocation of an emergency procedure results in a constitutional violation only where such invocation is arbitrary or amounts to an abuse of discretion.
This somewhat deferential standard finds strong support in policy considerations. The law should not discourage officials from taking prompt action to insure the public safety. By subjecting a decision to invoke an emergency procedure to an exacting hindsight analysis, where every mistake, even if made in good faith, becomes a constitutional violation, we encourage delay and thereby potentially increase the public’s exposure to dangerous conditions. This quandary is exactly what these emergency procedures are designed to prevent, and is the primary reason they are constitutionally acceptable. If an official believes that the public is in immediate danger, he or she should not hesitate to invoke an emergency procedure for fear of being sued, and being liable for damages should his or her decision turn out to be incorrect in hindsight.
Further, I note that if procedural due process violations were to be so broadly defined, in order to avoid the possibility of committing any constitutional violation, an official charged with discretion would be in the anomalous position of almost being forced to hold a hearing to determine whether or not an emergency exists, so as to then determine whether a predeprivation hearing is constitutionally required. This cannot be the proper result.
Applying these principles to the facts of this case, I find that Plaintiffs have not alleged sufficient facts from which a reasonable trier of fact could infer that Fusco abused the discretion constitutionally afforded him in invoking the emergency demolition procedure. At the outset, I note that in this case, the event which precipitated the demolition, namely the automobile accident, is in no way attributable to the Defendants. These facts therefore do not implicate the specter of random demolition; the Defendants merely reacted to an incident that was beyond their control, and Plaintiffs can complain only that Defendants’ behavior was at most opportunistic. There is, however, insufficient evidence from which a reasonable trier of fact could infer that Defendants opportunistically seized upon the automobile accident as a pretext to destroy the Buildings.
The undisputed fact is that the building was severely damaged by the accident. The accident destroyed at least one column that supported the facade of the building, and the facade had developed a significant crack. Additionally, in the words of Plaintiffs, a 12” by 12” header was compromised by the accident. It is also undisputed that Fusco ordered the demolition immediately, and that it began within two hours of the accident.
In light of these undisputed facts, and despite the evidence submitted by Plaintiffs, *99which I assume to be true for purposes of this analysis, that the building was in fact structurally sound, no reasonable trier of fact could find that Fusco acted arbitrarily or otherwise abused his discretion, in deciding to invoke the emergency procedure. The undisputed evidence of the damage to the Buildings provides ample support for a conclusion that Fusco had a reasonable belief that the public was in immediate danger. Further, Plaintiffs provide no additional evidence to support a finding that Fusco’s decision was arbitrary, or constituted an abuse of discretion, in determining that the Buildings, in their damaged condition, constituted a danger to the public safety, and needed to be destroyed.2 I finally note that the Plaintiffs do not contest the adequacy of the postdeprivation remedies which are still available to them. Accordingly, I believe that the district court’s grant of summary judgment to the Defendants was proper.
I find the majority’s reliance on Burtnieks v. City of New York, 716 F.2d 982 (2d Cir.1983), for the proposition that any dispute over whether there is an actual emergency renders summary judgment inappropriate, to be misplaced. In Burtnieks, this Court reversed a grant of summary judgment to the defendants on a procedural due process claim based on demolition of plaintiff’s property by the defendants. Id. at 988-89. The property in Burtnieks was slated for demolition for three months, pursuant to a procedure which required notice and a hearing, neither of which plaintiff received. During this time the plaintiff actively sought to prevent the demolition, and arranged for a structural analysis of the property. Nevertheless, the defendants demolished the property without affording the plaintiff a hearing. In seeking to justify their actions, the defendants pointed to a procedure, distinct from the one they had actually proceeded under, which permitted emergency demolition without a hearing. Id. at 984-85.
In reversing the grant of summary judgment, this Court noted that the proper application of Parratt involves a two step process, which is consistent with the analysis laid out above. First, a court must find that there was a “necessity of quick action,” or an “impracticality of providing any predeprivation process.” Id. at 988. Then it must determine whether there are adequate postdeprivation remedies available to the plaintiffs. Id. In applying this two step process, to the facts of Burtnieks, this Court held that the dispute over whether an emergency existed precluded summary judgment for the defendants. Id. In doing so, however, this Court neither implied that any dispute over the existence of an emergency, no matter how minor, would necessarily preclude summary judgment, nor did it provide any standard under which to review a decision to invoke an emergency procedure.
The evidence in Burtnieks was such that no reasonable trier of fact could find that an emergency existed, and this Court clearly stated that it could not simply assume the existence of one. This Court explicitly noted that the defendants did not even “claim that it would have been impractical to provide a predeprivation hearing.” Id. Even had the defendants claimed that a predeprivation hearing was impractical, the fact the defendants had been planning the demolition for three months, and that they had initially proceeded under a provision which required notice and a hearing, would lead a rational trier of fact to find such claim unconvincing.
It thus seems that Burtnieks is properly considered as a case in which it was clear that the defendant in fact knew that no emergency existed, that the invocation of the emergency procedure was therefore arbitrary and abusive, and thus may have constituted a procedural due process violation. I do not read Burtnieks to stand for the proposition that any mistake in invoking an emergency procedure amounts to a constitutional violation, nor can it in light of the general *100proposition that negligence cannot constitute a constitutional violation. See Daniels, 474 U.S. at 332, 106 S.Ct. at 665-66. I also do not read it to stand for the proposition that an official’s decision to invoke an emergency-procedure should be subject to something akin to a de novo review.
With regard to Plaintiffs’ other claims, I again disagree with the majority, and would affirm the district court’s grant of summary judgment to the Defendants on each such claim. To succeed on their substantive due process claim, Plaintiffs must show that the government action was “arbitrary, conscience-shocking, or oppressive in a constitutional sense,” and not merely “ ‘incorrect or ill-advised.’ ” Kaluczky v. City of White Plains, 57 F.3d 202, 211 (2d Cir.1995) (citations omitted).
As noted above, Plaintiffs presented absolutely no evidence which suggests that Defendants actions were anything worse than incorrect or ill-advised. There is nothing to suggest that Defendants did anything more than order the demolition of the Buildings, which had been severely damaged by an automobile accident, in order to protect the public safety. Absent some evidence of a culpable state of mind on the part of Defendants, and Fusco (who actually made the demolition decision) in particular, which Plaintiffs do not provide, no reasonable trier of fact could find this demolition to be arbitrary, conscience-shocking or otherwise constitutionally oppressive.
I believe that the district court also properly granted Defendants summary judgment on Plaintiffs’ equal protection and FHA claims. To prevail on an equal protection claim, “[pjroof of racially discriminatory intent or purpose is required.” Village of Arlington Heights v. Metropolitan Housing Development Corp., 429 U.S. 252, 264-65, 97 S.Ct. 555, 562-63, 50 L.Ed.2d 450 (1977). Plaintiffs have presented no evidence to prove such racial animus;3 their argument merely piles one inference upon the next in seeking to construct some logical framework from which one might be able infer that the Defendants may harbor some racial animus.
In analyzing Plaintiffs’ evidence, I note initially that there is no evidence suggesting that the Defendants, and Fusco in particular, even knew the racial makeup of the tenancy of the Buildings prior to the demolition. There is, however, substantial and uncontradicted census data in the record indicating that low income whites substantially outnumbered low income African Americans, Hispanics and other minorities in the area in which the Buildings were located. However, even assuming it to be true that minorities disproportionately inhabit buildings such as those destroyed, there is no evidence to suggest that Defendants actually knew this fact themselves, and therefore this fact does not make reasonable an inference that Defendants knew the demolition would disproportionately affect minorities.
Even if Plaintiffs did show that a reasonable trier of fact could find that Defendants knew the racial makeup of the tenancy of the Buildings, this fact alone would not be enough under Arlington Heights, which requires not merely disparate impact, but proof of racially discriminatory intent. Id. The “context” of the demolition, upon which Plaintiffs seek to rely, does not supply this proof. The context consists of conelusory allegations, supported by anecdotal evidence, that the City and its Mayor, DeStephano, maintained housing policies which might have a disproportionately adverse impact on minorities. This does not meet the standard of Arlington Heights. First, Fusco, who made the demolition decision, is not in any way tied to the allegedly discriminatory policies. Furthermore, there is no evidence of actual racially discriminatory intent in either the housing policies or in the demolition, and the context evidence does not amount to a “clear pattern, unexplainable on grounds other than race,” which would excuse such a showing. Id. at 266. This type of conelusory allegation of discriminatory impact in DeStephano’s approach to the City’s housing programs simply cannot convert the decision to demolish two buildings into an equal protection violation.
Although it is true that the FHA claim does not require proof of discriminatory in*101tent, see Orange Lake Assocs., Inc. v. Kirkpatrick, 21 F.3d 1214, 1227 (2d Cir.1994), Plaintiffs’ FHA claim fails for similar reasons. To make out an FHA claim, Plaintiffs must allege an action which has a discriminatory effect, either through an “adverse impact on a particular minority group,” or through “harm to the community generally by the perpetuation of segregation.” Huntington Branch, NAACP v. Town of Huntington, 844 F.2d 926, 937 (2d Cir.1988).
I disagree with the majority’s statement that “[cjonstruing the evidence favorably to the plaintiffs, clearly the City’s policy for providing low income housing violates the FHA.” Ante at 93. The Plaintiffs here are not challenging the overall housing policy of the city, they are merely challenging the demolition of the Buildings. As noted above, Plaintiffs have failed to provide sufficient evidence from which it can be reasonably inferred that Defendant’s housing policies have a discriminatory effect, much less that the demolition of two buildings which had been damaged in an automobile accident constituted a part of such a discriminatory policy.
Accordingly, I respectfully dissent.

. This principle is consistent with the general proposition that mere negligence can not consti*98tute a due process violation. See Daniels v. Williams, 474 U.S. 327, 332, 106 S.Ct. 662, 665 (1986) (noting that to hold that negligence could amount to a constitutional violation "would trivia alize the centuries-old principle of due process of law”).


. As discussed below, I believe that Plaintiffs have failed to supply sufficient evidence from which a reasonable trier of fact could infer from Defendants' housing policies that they bore any racial animus. Even if Plaintiffs had shown such, to prevent summary judgment on the procedural due process claim, they would have to show some racial animus on the part of Fusco individually, as he was vested with the sole discretion to order the emergency demolition. Plaintiffs have failed to even make such an allegation.


. DeStephano's ‘‘instant urban renewal” comment is not sufficient. The emergency procedure vests discretion in Fusco, and DeStephano’s's comment, even if considered evidence of racial animus, is not indicative of Fusco’s intent.